Order entered July 26, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00191-CV

  AUBREY THOEDE, IMPROPERLY NAMED AS AUBREY THOEDE D/B/A DIRT
FREE CARPET, DIRT FREE CARPET & UPHOLSTERY CLEANING, INC. AND DFC
                  INTERIOR SERVICES, INC., Appellants

                                               V.

                  STEVE WORTHAM AND KARIN WORTHAM, Appellees

                         On Appeal from the County Court at Law No. 5
                                     Collin County, Texas
                             Trial Court Cause No. 005-01524-2014

                                           ORDER
        Before the Court is appellants’ July 21, 2017 third motion to extend the time for filing

their brief. We GRANT appellants’ motion and ORDER the brief received on July 24, 2017

filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE